Appeal from an order of the *840Surrogate’s Court, Nassau County, (1) denying in part and granting in part appellants’ motion to vacate respondent’s notice to examine appellant Edward Moritz, individually and as an executor of the estate, before trial as an adverse party, and (2) granting respondent’s cross motion for said examination to the extent of directing the examination of said appellant Edward Moritz, in his individual capacity, as to all items requested, and in his representative capacity as to all matters occurring after the date of his qualification as an executor. Order affirmed, with $10 costs and disbursements. No opinion.
Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.